Citation Nr: 1214819	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-16 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include adjustment disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1989 to November 1993 and from December 2002 to June 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in December 2010 for further development.


FINDING OF FACT

The Veteran's currently diagnosed adjustment disorder is related to harassment in service.  


CONCLUSION OF LAW

The criteria for service connection for adjustment disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the claim has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service treatment records show that the Veteran was diagnosed with adjustment disorder in April 1992, after she had reported misunderstandings with coworkers.  However, the examiner specified that the Veteran was not "mentally ill," she was merely reacting to current stressors.  This does not appear to represent a chronic disability.  There is no indication of diagnosis, treatment, or complaint of any psychiatric diagnoses for the remainder of service.

However, post-service she was seen in a Vet Center in March 2005 reporting that she had been verbally harassed by her supervisor during her second period of service, from December 2002 to June 2003.  There is a December 2006 letter of record from SAT, a service member who served with the Veteran, corroborating such harassment.   

A VA psychiatrist who conducted a VA psychiatric examination in February 2007 found that the Veteran had an adjustment disorder at that time.  The Veteran had told him that she had had daily symptoms of depression with no remissions since the in-service abuse or harassment complained of.  The examiner stated that the abuse was what was routinely expected in the case of an adjustment disorder in an extremely sensitive individual, and that the Veteran denied any post-military trauma.  He summarized that the Veteran appeared to be overreacting to a foul-mouthed in-service supervisor, whom she had reported about 20 times without anything being done about it.  He stated that the diagnosis was consistent with adjustment disorder but not PTSD.  

A VA examiner in February 2011 declined to diagnose any current acquired psychiatric disability.  He opined that an adjustment disorder resolves once the period of adjustment is over.  He acknowledged that the Veteran was an unhappy and dissatisfied person, and noted a number of physical impairments impacting her quality of life.  She did not, however, "exhibit any real symptomatology."

The competent evidence of record establishes the occurrence of the alleged harassing behavior in service.  The Veteran is competent to report what she heard, and there is no basis upon which to question her credibility.  Further, she has submitted a corroborating statement from a friend who also witnessed the behavior in service.

Both VA examiners appear to be in agreement that the experienced harassment would have been sufficient to trigger an adjustment reaction in this Veteran.  The sole question, then is whether there is a current, chronic disability.

Here the examiners disagree.  The 2007 VA examiner noted the Veteran's complaints of depression and anxiety and, while acknowledging other stresses in her life, opined that she currently had an acquired psychiatric disorder.  The 2011 examiner felt that the depression and unhappiness he noted on examination were not symptoms of any diagnosable condition; they were merely reflections of the Veteran's outlook.

The evidence is therefore in equipoise as to whether a valid diagnosis of an acquired psychiatric disability is warranted.  In such cases, all reasonable doubt is resolved in favor of the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Moreover, even if the more recent VA examiner is correct, and there is no current diagnosis warranted, the propriety of the diagnosis in 2007, during the pendency of the appeal, is not disputed.  The requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim; thus, a Veteran may be granted service connection even though the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, service connection for an acquired psychiatric disorder, claimed as adjustment disorder and PTSD, is warranted.


ORDER

Service connection for an acquired psychiatric disorder, claimed as adjustment disorder and PTSD, is granted.


____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


